Citation Nr: 0326161	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-48 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the left (minor) thumb with limitation of 
motion at the 1st metacarpal phalangeal joint with arthritis 
at the interphalangeal joint, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2000, the Board remanded the case to 
the RO for additional development.  As will be discussed 
below, however, further development is needed in light of 
recent changes made to the rating criteria for evaluating 
limitation of motion of the thumb. 

At an April 2000 hearing held before the undersigned Member 
of the Board, the veteran withdrew his appeal with respect to 
claims for service connection for carpal tunnel syndrome and 
a left eye disorder.


REMAND

The RO has rated the veteran's left thumb disability as 10 
percent disabling under Diagnostic Code (DC) 5224.  This 
diagnostic code provides a 10 percent evaluation where there 
is favorable ankylosis of the thumb and a 20 percent 
evaluation where there is unfavorable ankylosis of the thumb.  
Favorable ankylosis is found where there is limited motion 
permitting flexion of the tip of the finger to within 2 
inches of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch is not considered disabling.  
Unfavorable ankylosis is when limited motion such that 
flexion can not be performed to within 2 inches of the 
transverse fold of the palm.  38 C.F.R. § 4.71a (2002).  

The provisions for rating disabilities of individual fingers 
were amended on July 26, 2002 and made effective August 26, 
2002.  67 Fed. Reg. 48784-48787 (July 26, 2002)(to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 
5228).  The Board, as the RO did, must consider the veteran's 
claim for an increased evaluation under both the old and the 
revised version of the applicable diagnostic codes.  

The amended provisions add a note after DC 5224 to the effect 
that consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a (2003) (effective August 26, 2002).  The 
amendments also add DC 5228, which provides criteria for 
evaluating limitation of motion in the thumb.  Under this 
diagnostic code, a 10 percent rating is assigned where there 
is a gap of 1 to 2 inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, and 
a 20 percent rating is assigned where that gap is more than 
two inches.  38 C.F.R. § 4.71a, DC 5228 (2003)

In this case, the veteran's left thumb disability was 
examined for compensation purposes in August 2002 and October 
2002.  Although the earlier examiner indicated that the 
veteran was unable to extend this left thumb to his fingers, 
the measurement concerning the gap between the thumb and 
fingers was not recorded, which, if greater than 2 inches, 
would warrant a 20 percent evaluation under DC 5228.  
Moreover, the most recent examiner indicated that the veteran 
"lacks 1 1/2 inches of getting his pulse to his thumb" and he 
reported that the veteran had great difficulty getting the 
thumb to the ring and middle fingers with decreased strength 
there.  The exact measurement of the gap between the thumb 
and the fingers as contemplated by the applicable diagnostic 
code does not appear to have been recorded.  Further, under 
the revised regulation, consideration must be given as to 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Although the RO did consider 
whether an increased evaluation was in order under the 
revised diagnostic codes and afforded the veteran an 
examination in October 2002 in this regard, the Board finds 
that additional examination is required to address these 
matters.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his left thumb 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to report whether the veteran 
is able to bring his left thumb to within 
2 inches of the transverse fold of the 
palm.  The examiner should also report 
whether the gap between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers, is greater than 2 
inches.  The examiner should state which 
symptoms are related to the veteran's 
service-connected thumb disability as 
opposed to his nonservice-connected 
carpal tunnel syndrome.  Finally, the 
examiner should discuss whether the 
service-connected thumb disability 
results in limitation of motion of other 
digits and the examiner should indicate 
how the veteran's left thumb disability 
interferes with his overall left hand 
function.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then ensure that any 
further action deemed necessary to comply 
with the VCAA notice and duty to assist 
provisions is accomplished. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and in light of the 
recent regulatory amendments to the VA 
Rating Schedule as referenced above.  If 
in order, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the usual time to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




